RYDER, Judge.
On this four-point appeal, we find no error and affirm, save for Point II relating to the enhancing of appellant Turner’s sentence without complying with the provisions of section 775.084(3), Florida Statutes (1987).
Turner was convicted of sexual battery and was sentenced as a habitual offender. The only meritorious point he raises is the trial judge’s adjudication of him as a habitual offender. Such an adjudication must be based on a two-prong finding of proper number and kind of prior offenses and that the public’s protection necessitates that the defendant be sentenced to an extended term. While the trial judge correctly found that Turner could be characterized as a habitual offender under the first prong, the judge failed to make the specific finding that an extended sentence was necessary for the protection of the public. There is record support for such a finding. Therefore, we remand for the entry of the necessary finding.
Affirmed, but remanded for proceedings consistent herewith.
SCHEB, A.C.J., and FRANK, J., concur.